DETAILED ACTION  Status of Claims
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  The following is in response to an Amendment dated January 21, 2021.  Claims 1, 8 and 15 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Allowable Subject Matter
Claims 1-20 are pending. 
Claims 1-20 are allowed
The following is examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 and 15, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Howard, USP Pub. No. 2013/0311335 and Kirsch, USP Pub. No. 20160019517 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
“A computer-based method for identifying local sales tax rates, said method performed using a sales tax analysis computing device comprising at least one processor in communication with at least one memory device, said method comprising:

(a) building a database table of locality sales tax data, the database table comprising a plurality of sales tax rates, each sales tax rate of the plurality of sales tax rates associated with a particular locality;

(b) receiving transaction data from a merchant computing device via an interchange network, the transaction data received in response to a payment transaction initiated by a user 

(c) analyzing the transaction data to determining a first locality associated with the transaction data;

(d) determining, based on the database table, a first sales tax rate associated with the first locality; identifying, based on the database table, at least one sales tax rate of the plurality of sales tax rates that is less than the first sales tax rate;

(e) generating a code snippet that includes the identified at least one sales tax rate; and

(f) providing the code snippet to a mobile communications device associated with the user, the code snippet causing the mobile communications device to display at least one of i) the identified at least one sales tax rate, ii) a map indicating a locality associated with the identified at least one sales tax rate, and iii) a difference between a cost of an item in the first locality and a cost of the item in a second locality.
.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696